            Case 2:20-cv-00183-TOR               ECF No. 18         filed 04/06/21    PageID.177 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                              for the_
                                                 Eastern District of Washington

        RED LION HOTELS FRANCHISING, INC.,
               a Washington corporation,                        )
                             Plaintiff                          )
                                v.                              )        Civil Action No.    2:20-CV-0183-TOR
                                                                )
                  JULIE DUMON, a married                        )
                         individual,
                            Defendant

                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):
✔
’ the plaintiff (name)    Red Lion Hotels Franchising, Inc.                                       recover from the
defendant (name)                                         Julie Dumon                                 the amount of
 Six Hundred Seventy Six Thousand Seven Hundred Seventy Seven .76 dollars ($ 676,777.76 ), which includes prejudgment
interest at the rate of   0.00    %, plus post judgment interest at the rate of 0.06   % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

’ other:



This action was (check one):

’ tried by a jury with Judge                                                                    presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                     without a jury and the above decision
was reached.

✔
’ decided by Judge                               THOMAS O. RICE                           on Plaintiff's motion for
      Default Judgment (ECF No. 14)


Date:      April 6, 2021                                                CLERK OF COURT

                                                                        SEAN F. McAVOY

                                                                        s/ Linda L. Hansen
                                                                                     (By) Deputy Clerk

                                                                        Linda L. Hansen
